Exhibit 10.5

 

AREA OF MUTUAL INTEREST AGREEMENT

 

This Area of Mutual Interest Agreement (as the same may be amended, this
“Agreement”) is entered into on November 25, 2014, to be effective for all
purposes as of the Effective Time, by Occidental Petroleum Corporation, a
Delaware corporation (“OPC”), and California Resources Corporation, a Delaware
corporation (“CRC”).

 

RECITALS

 

OPC and CRC are parties to a Separation and Distribution Agreement dated
November 25, 2014 (as the same may be amended, the “SDA”).  The SDA contemplates
that OPC and CRC will enter into this Agreement contemporaneous with the
execution of the SDA.

 

Now, therefore, in and for the same consideration expressed in the SDA, the
sufficiency of which is hereby acknowledged, OPC and CRC agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Certain Defined Terms.  The
following terms shall have the meanings indicated below:

 

“AAA” has the meaning ascribed to such term in Section 3.2.

 

“AAA Commercial Arbitration Rules” has the meaning ascribed to such term in
Section 3.2(a).

 

“Acquired Interests” has the meaning ascribed to such term in Section 2.1(e).

 

“Acquisition Notice” has the meaning ascribed to such term in Section 2.1(a).

 

“Acquisition Price” has the meaning ascribed to such term in Section 2.1(d).

 

“Affiliate” means, when used with respect to a specified Person, a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.  For the
purpose of this definition, “control” (including with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or other interests, by
contract, agreement, obligation, indenture, instrument, lease, promise,
arrangement, release, warranty, commitment, undertaking or otherwise.  For the
avoidance of doubt, after the Distribution, the members of the OPC Group and the
members of the CRC Group shall not be deemed to be under common control for
purposes hereof due solely to the fact that OPC and CRC have common
shareholders.

 

“AMI” means the United States (excluding the State of California and State and
Federal waters off the coast of the State of California).  For the avoidance of
doubt, the AMI includes all depths.

 

--------------------------------------------------------------------------------


 

“AMI Interests” means interests in and rights with respect to Hydrocarbons and
Hydrocarbons leases, subleases, fee interests, fee mineral interests, mineral
servitudes, royalties, overriding royalties, production payments, net profits
interests, carried interests, reversionary interests and all other interests of
any kind or character in Hydrocarbons in place and located in or covering any
part of the AMI (collectively, the “Oil and Gas Leases”), together with any and
all other rights, titles and interests in and to any pooled acreage,
communitized acreage or units arising on account of the Oil and Gas Leases
having been pooled, communitized or unitized into such units, including any
arrangement by which the consideration to acquire an Oil and Gas Lease is paid
at the time of signing of such Oil and Gas Lease but such Oil and Gas Lease
becomes effective only after expiration or termination of an existing lease.

 

“CRC Business Transaction” means a direct or indirect acquisition of AMI
Interests through (a) a consolidation, amalgamation, merger or other business
combination with, or the acquisition of equity or economic interests in, another
Person in which a CRC Person acquires control (as the term “control” is defined
in the definition of the term “Affiliate”) of such Person or (b) an acquisition
by a CRC Person of a group of assets from another Person who is not a CRC
Person.

 

“CRC Person” means CRC and its Subsidiaries.

 

“Dispute” has the meaning ascribed to such term in Section 3.1(a).

 

“Distribution Date” has the meaning ascribed to such term in the SDA.

 

“Effective Time” means 11:59 p.m., Eastern Time, on November 30, 2014.

 

“Election Period” has the meaning ascribed to such term in Section 2.1(a).

 

“GHG Costs” means costs of emissions allowances incurred in order to comply with
the California Global Warming Solutions Act of 2006.

 

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

 

“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith (whether in liquid or gaseous form), or any combination
thereof, and any minerals produced in association therewith.

 

“OPC Person” means OPC and its Affiliates.  For purposes of this definition, as
of the Distribution Date none of CRC or its Affiliates shall constitute an OPC
Person.

 

“Option” has the meaning ascribed to such term in Section 2.1(a).

 

“Party” or “Parties” means each of (or collectively) OPC and CRC.

 

2

--------------------------------------------------------------------------------


 

“Person” “means an individual, a general or limited partnership, a corporation,
a trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

 

“Post-Acquisition Period” has the meaning ascribed to such term in
Section 2.1(d).

 

“Property Taxes” means all federal, state or local taxes, assessments, levies or
other charges, which are imposed upon the AMI Interests, including ad valorem,
property, documentary or stamp, as well as any interest, penalties and fines
assessed or due in respect of any such taxes, whether disputed or not.

 

“Revocation Notice” has the meaning ascribed to such term in Section 2.1(c).

 

“Revocation Period” has the meaning ascribed to such term in Section 2.1(c).

 

“Severance Taxes” means all federal, state or local taxes, assessments, levies
or other charges, which are imposed upon production from the AMI Interests,
including excise taxes on production, severance or gross production, as well as
any interest, penalties and fines assessed or due in respect of any such taxes,
whether disputed or not.

 

“Subsidiary” means, when used with respect to a specified Person, a Person that,
directly or indirectly, through one or more intermediaries, is controlled by
such specified Person (using the correlative meaning of the term “control” as
defined in the definition of the term “Affiliate”).

 

ARTICLE II
AMI OPTION

 

Section 2.1                                    Acquisition of Option Acreage.

 

(a)                                 If, during the period commencing as of the
Distribution Date and ending on fifth (5th) anniversary of the Distribution
Date, any CRC Person, directly or indirectly, acquires any AMI Interest, then
CRC will provide written notice to OPC of such acquisition, including the
acquisition price and other material terms and conditions of such acquisition
(the “Acquisition Notice”) within thirty (30) days following the date such CRC
Person consummates such acquisition.  An Acquisition Notice shall be provided
for each transaction pursuant to which one or more AMI Interests is directly or
indirectly acquired by any CRC Person during such five (5) year period.  OPC
will have the option (each an “Option”) to acquire an undivided 51% interest in
the AMI Interest(s) covered by each Acquisition Notice on the same terms and
conditions on which the CRC Person acquired such AMI Interest (provided, the
acquisition price to be paid to CRC by OPC shall be determined in accordance
with Section 2.1(d)) by providing written notice of such election to CRC at any
time within the one (1) year period following OPC’s receipt of such Acquisition
Notice (the “Election Period”).  If as to any Acquisition

 

3

--------------------------------------------------------------------------------


 

Notice OPC fails to exercise the Option within the Election Period applicable to
such Acquisition Notice, OPC shall be deemed to have made an election not to
exercise the Option and not to acquire an undivided interest in such AMI
Interest.

 

(b)                                 If as to any AMI Interest covered by an
Acquisition Notice OPC elects (or is deemed to have elected) to not acquire a
51% undivided interest in such AMI Interest, such AMI Interest shall cease to be
subject to this Agreement upon the earlier to occur of (i) the expiration of the
Election Period applicable to such AMI Interest, (ii) the date OPC notifies CRC
in writing that OPC elects not to acquire a 51% undivided interest in such AMI
Interest and (iii) the date OPC provides to CRC a Revocation Notice in respect
of such AMI Interest.

 

(c)                                  If as to any AMI Interest covered by an
Acquisition Notice OPC provides written notice to CRC of its election to acquire
a 51% undivided interest in such AMI Interest within the Election Period, then
within fifteen (15) days following CRC’s receipt of such election notice CRC
shall provide to OPC its good faith estimate of the Acquisition Price of such
AMI Interest together with documentation that reflects and supports the
components of such Acquisition Price.  OPC shall have thirty (30) days following
receipt of the notification of such Acquisition Price (the “Revocation Period”)
to notify CRC of its decision (in its sole discretion) to revoke its exercise of
the Option with respect to such AMI Interest (in which case Section 2.1(b) shall
apply thereto) (a “Revocation Notice”).  If OPC fails to provide a Revocation
Notice within such thirty (30) day period, then as to such AMI Interest OPC
shall have no further right to revoke its exercise of the Option with respect
thereto.

 

(d)                                 If as to any AMI Interest covered by an
Acquisition Notice OPC provides written notice to CRC of its election to acquire
a 51% undivided interest in such AMI Interest within the Election Period and
provided that OPC does not send a Revocation Notice with respect thereto in
accordance with Section 2.1(c), OPC shall purchase such undivided interest
within 30 days following the expiration of the Revocation Period.  The
consideration to be paid by OPC for the 51% undivided interest in such AMI
Interest will be equal to (i) 51% of the net acquisition price paid by the CRC
Person for such AMI Interest after taking into account any adjustments to such
acquisition price in accordance with the terms of the definitive purchase
agreement for such acquisition plus, (ii) 51% of all direct out-of- pocket
operating expenses incurred by the CRC Person in the ownership and operation of
the AMI Interest, including without limitation costs of insurance, Property
Taxes, Severance Taxes, GHG Costs and capital expenditures (including drilling
operations) incurred in the ordinary course of business and a reasonable
allocation of overhead costs for an operated AMI Interest or any third party
overhead costs charged to the AMI Interest under a relevant operating agreement
or unit agreement for a non-operated AMI Interest (net of any reimbursements
from other working interest owners, other Persons or insurance) in respect of
such AMI Interest attributable to the period after the date of such CRC Person’s
acquisition of such AMI Interest through the day immediately preceding the date
of OPC’s acquisition from such CRC Person of the 51% undivided interest in such
AMI Interest (the “Post-Acquisition Period”), less (iii) 51% of the proceeds
received by or legally or contractually committed to be paid to such CRC

 

4

--------------------------------------------------------------------------------


 

Person from the sale of Hydrocarbons produced from such AMI Interest during the
Post-Acquisition Period less (without duplication of any amount covered by
clause (ii) preceding) amounts paid or payable as royalties, overriding
royalties and other burdens measured by or payable out of such production or
proceeds (the “Acquisition Price”).

 

(e)                                  Interests acquired by OPC in accordance
with this Section 2.1 shall be referred to as “Acquired Interests”.  At the
closing of the purchase of the Acquired Interests, CRC shall cause the CRC
Person who owns such interests to execute and deliver to OPC (or an Affiliate of
OPC designated by OPC), and OPC (or, if applicable, such designated Affiliate of
OPC) will execute an assignment of such Acquired Interests in a form reasonably
acceptable to OPC and CRC (provided, such assignment shall be without warranty
of title other than as to adverse claims made by, through or under any CRC
Person) and the effective date of such assignment shall be the date it is
executed.  If any of the Acquired Interests are encumbered by any lien or
security interest which secures any indebtedness of any CRC Person, CRC shall
cause such lien and security interest to be released contemporaneous with the
execution of such assignment.  OPC will pay the costs of recording such
assignment in the real property records of the appropriate county(ies) or
township(s).

 

(f)                                   Subject to Section 2.2, the rights and
obligations set forth in Sections 2.1(a) through (e) shall apply to direct or
indirect acquisitions of AMI Interests by any CRC Person that occur as a result
of a CRC Business Transaction.

 

(g)                                  If a CRC Person is the operator of any of
the Acquired Interests, OPC may elect (in its sole discretion) by notice to CRC
to have such CRC Person resign as operator and vote its entire percentage
interest in such AMI Interest for the OPC Person designated by OPC as the
successor operator.  Within 60 days following receipt of any such notice and,
subject to the requirements of any applicable operating agreement in existence
prior to the date of acquisition by CRC of such Acquired Interests, CRC shall
cause such resignation and vote to occur in accordance with the preceding
sentence and shall provide contemporaneous evidence of the same having occurred.

 

Section 2.2                                    Transactions Excluded. 
Notwithstanding anything to the contrary, the direct or indirect acquisition of
AMI Interests by a CRC Person pursuant to any transaction described in this
Section 2.2 shall be excluded from and not subject to Section 2.1.

 

(a)                                 Any acquisition of equity securities in a
Person that owns or holds AMI Interests if:

 

(i)                                     such equity securities constitute less
than 50% of the outstanding equity securities and voting power of such Person;

 

(ii)                                  following the consummation of the
acquisition, the value of the AMI Interests held by such Person represent less
than 10% of the value of all of the assets held by such Person; and

 

5

--------------------------------------------------------------------------------


 

(iii)                               no CRC Person otherwise controls such Person
(as the term “control” is defined in the definition of the term “Affiliate”).

 

(b)                                 Any direct or indirect acquisition of AMI
Interests as a result of a CRC Business Transaction in which the value of the
AMI Interests included in such transaction represents less than 20% of the total
consideration paid by the applicable CRC Person in such CRC Business
Transaction.

 

ARTICLE III
DISPUTE RESOLUTION

 

Section 3.1                                    General Provisions.

 

(a)                                 Any dispute, controversy or claim arising
out of or relating to this Agreement, including the validity, interpretation,
breach or termination thereof (a “Dispute”), shall be resolved in accordance
with the procedures set forth in this Article III, which shall be the sole and
exclusive procedures for the resolution of any such Dispute unless otherwise
specified in this Article III.

 

(b)                                 Commencing with a request contemplated by
Section 3.2, all communications between the Parties or their representatives in
connection with the attempted resolution of any Dispute shall be deemed to have
been delivered in furtherance of a Dispute settlement and shall be exempt from
discovery and production, and shall not be admissible into evidence for any
reason (whether as an admission or otherwise), in any arbitral or other
proceeding for the resolution of any Dispute.

 

(c)                                  All applicable statutes of limitations and
defenses based upon the passage of time shall be tolled while the procedures
specified in this Article III are pending.  The Parties will take any necessary
or appropriate action required to effectuate such tolling.

 

Section 3.2                                    Arbitration.

 

(a)                                 Any Dispute shall be submitted to be finally
resolved by binding arbitration pursuant to the American Arbitration Association
(“AAA”) Commercial Arbitration Rules as then in effect (the “AAA Commercial
Arbitration Rules”).

 

(b)                                 Without waiving its rights to any remedy
under this Agreement, either Party may seek any interim or provisional relief
that is necessary to protect the rights or property of that Party either
(i) before any Texas federal or state court, (ii) before a special arbitrator,
as provided for under the AAA Commercial Arbitration Rules, or (iii) before the
arbitral tribunal established hereunder.

 

(c)                                  Unless otherwise agreed by the Parties in
writing, any Dispute to be decided in arbitration hereunder will be decided
(i) before a sole arbitrator if the amount in dispute, inclusive of all claims
and counterclaims, totals less than $50 million; or (ii) by an arbitral tribunal
of three (3) arbitrators if (A) the amount in dispute, inclusive of all claims
and counterclaims, is equal to or greater than $50 million, or (B) either Party

 

6

--------------------------------------------------------------------------------


 

elects in writing to have such dispute decided by three (3) arbitrators when one
of the Parties believes, in its sole judgment, the issue could have significant
precedential value; however, the Party who makes such a request pursuant to this
clause (B) shall solely bear the increased costs and expenses associated with a
panel of three (3) arbitrators (i.e., the additional costs and expenses
associated with the two (2) additional arbitrators).

 

(d)                                 The panel of three (3) arbitrators will be
chosen as follows: (i) upon the written demand of either Party and within
fifteen (15) days from the date of such demand, each Party will name an
arbitrator; and (ii) the two (2) party-appointed arbitrators will thereafter,
within thirty (30) days from the date on which the second of the two
(2) arbitrators was named, name a third, independent arbitrator who will act as
chairperson of the arbitral tribunal.  If either Party fails to name an
arbitrator within fifteen (15) days from the date of a written demand to do so,
then upon written application by either Party, that arbitrator will be appointed
pursuant to the AAA Commercial Arbitration Rules.  If the two
(2) party-appointed arbitrators fail to appoint the third, independent
arbitrator within thirty (30) days from the date on which the second of the two
(2) arbitrators was named, then upon written application by either Party, the
third, independent arbitrator will be appointed pursuant to AAA Commercial
Arbitration Rules.  If the arbitration will be before a sole independent
arbitrator, then the sole independent arbitrator will be appointed by agreement
of the Parties within fifteen (15) days upon written demand of either Party.  If
the Parties cannot agree to a sole independent arbitrator, then upon written
application by either Party, the sole independent arbitrator will be appointed
pursuant to AAA Commercial Arbitration Rules.

 

(e)                                  The place of arbitration shall be Houston,
Texas.  Along with the arbitrator(s) appointed, the Parties will agree to a
mutually convenient location, date and time to conduct the arbitration, but in
no event will the final hearing(s) be scheduled less than two (2) months from
submission of the Dispute to arbitration unless the Parties agree otherwise in
writing.

 

(f)                                   The arbitral tribunal will have the right
to award, on an interim basis, or include in the final award, any relief which
it deems proper in the circumstances, including money damages (with interest on
unpaid amounts from the due date), injunctive relief (including specific
performance) and attorneys’ fees and costs; provided, the arbitral tribunal will
not award any relief not specifically requested by the Parties and, in any
event, will not award those damages described in Section 5.13.  Upon
constitution of the arbitral tribunal following any grant of interim relief by a
special arbitrator or court pursuant to Section 3.2(b), the tribunal may affirm
or disaffirm that relief, and the Parties will seek modification or rescission
of the order entered by the special arbitrator or court as necessary to accord
with the tribunal’s decision.

 

(g)                                  The Parties agree to be bound by the
provisions of Rule 13 of the Federal Rules of Civil Procedure with respect to
compulsory counterclaims (as the same may be amended from time to time);
provided, any such compulsory counterclaim shall be filed within thirty (30)
days of the filing of the original claim.

 

7

--------------------------------------------------------------------------------


 

(h)                                 So long as either Party has a timely claim
to assert, the agreement to arbitrate Disputes set forth in this Section 3.2
will continue in full force and effect subsequent to, and notwithstanding the
completion, expiration or termination of, this Agreement.

 

(i)                                     A Party obtaining an order of interim
injunctive relief may enter judgment upon such award in any Texas federal or
state court.  The final award in an arbitration pursuant to this Article III
shall be conclusive and binding upon the Parties, and a Party obtaining a final
award may enter judgment upon such award in any court of competent jurisdiction.

 

(j)                                    It is the intent of the Parties that the
agreement to arbitrate Disputes set forth in this Section 3.2 shall be
interpreted and applied broadly such that all reasonable doubts as to
arbitrability of a Dispute shall be decided in favor of arbitration.

 

(k)                                 The Parties agree that any Dispute submitted
to mediation and/or arbitration shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas, as provided in
Section 5.2 and, except as otherwise provided in this Article III or mutually
agreed to in writing by the parties, the Federal Arbitration Act, 9 U.S.C. § 1
et seq., shall govern any arbitration between the Parties pursuant to this
Section 3.4.

 

(l)                                     Subject to Section 3.2(c)(ii)(B), each
Party shall bear its own fees, costs and expenses and shall bear an equal share
of the costs and expenses of the arbitration, including the fees, costs and
expenses of the three (3) arbitrators; provided, the arbitral tribunal may award
the prevailing party its reasonable fees and expenses (including attorneys’
fees), including with respect to any Disputes relating to the Parties’ rights
and obligations with respect to indemnification under this Agreement.

 

Section 3.3                                    Certain Disputes. 
Notwithstanding anything in this Article III to the contrary, any disputes
relating to injunctive relief or specific performance shall be conducted
according to the fast-track arbitration procedures of the AAA then in effect.

 

Section 3.4                                    No Attorney Testimony.  No
in-house attorney or outside attorney may be called to testify about or present
evidence covering the interpretation or meaning of this Agreement in any
Dispute, mediation or arbitration between the Parties.

 

ARTICLE IV
TERMINATION

 

If the SDA is terminated pursuant to Article IX of the SDA prior to the
Distribution Date, this Agreement shall automatically terminate as of the same
date that the SDA terminates, in which case no Party shall have any liability to
the other Party by reason of this Agreement.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V
MISCELLANEOUS

 

Section 5.1                                    Counterparts; Entire Agreement.

 

(a)                                 This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Party.

 

(b)                                 This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof, supersedes all
previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter, and there are
no agreements or understandings between the Parties with respect to such subject
matter other than those set forth or referred to herein.

 

Section 5.2                                    Governing Law.  This Agreement
(and any claims or Disputes arising out of or related hereto or to the
transactions contemplated hereby or to the inducement of either Party to enter
herein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise) shall be governed by and
construed and interpreted in accordance with the laws of the State of Texas,
irrespective of the choice of laws principles of the State of Texas, including
all matters of validity, construction, effect, enforceability, performance and
remedies.

 

Section 5.3                                    Assignability.  This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns.  No Party may assign its respective
rights or delegate its respective obligations under this Agreement without the
prior written consent of the other Party.

 

Section 5.4                                    Third-Party Beneficiaries.  The
provisions of this Agreement are solely for the benefit of the Parties and are
not intended to confer upon any Person except the Parties any rights or remedies
hereunder, there are no third-party beneficiaries of this Agreement, and this
Agreement shall not provide any third Person with any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

 

Section 5.5                                    Notices.  All notices, requests,
claims, demands or other communications under this Agreement shall be in writing
and shall be given or made (and shall be deemed to have been duly given or made
upon receipt) by delivery in person, by overnight courier service, by facsimile
or electronic transmission with receipt confirmed (followed by delivery of an
original via overnight courier service), or by registered or certified mail
(postage prepaid, return receipt requested) to the respective Party at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 5.5):

 

If to OPC,
to:                                                                      
Occidental Petroleum Corporation

5 Greenway Plaza

Houston, Texas 77046

Attention: General Counsel

 

9

--------------------------------------------------------------------------------


 

If to CRC,
to:                                                                    
California Resources Corporation

10889 Wilshire Boulevard

Los Angeles, CA 90024

Attention: General Counsel

 

Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.

 

Section 5.6                                    Severability.  If any provision
of this Agreement or the application thereof to any Person or circumstance is
determined pursuant to Article III or by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby.  Upon such determination, the Parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the Parties.

 

Section 5.7                                    Headings.  The article and
section headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

Section 5.8                                    Waivers of Default.  Waiver by a
Party of any default by the other Party of any provision of or obligation under
this Agreement shall not be deemed a waiver by the waiving Party of any
subsequent or other default, nor shall it prejudice the rights of such waiving
Party.  No failure or delay by any Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall a
single or partial exercise thereof prejudice any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

Section 5.9                                    Specific Performance.  Subject to
the provisions of Article III, in the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the Party who is, or will be, thereby aggrieved shall have the right to specific
performance and injunctive or other equitable relief in respect of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative.  The
Parties agree that the remedies at law for any breach or threatened breach,
including monetary damages, are inadequate compensation for any loss and that
any defense in any action for specific performance that a remedy at law would be
adequate is waived.  Any requirements for the securing or posting of any bond
with such remedy are waived by each Party.

 

Section 5.10                             Amendments.  No provision of this
Agreement shall be deemed waived, amended, supplemented or modified by any
Party, unless such waiver, amendment, supplement or modification is in writing
and signed by the authorized representative of the Party against whom it is
sought to enforce such waiver, amendment, supplement or modification.

 

Section 5.11                             Interpretation.  In this Agreement,
(a) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other

 

10

--------------------------------------------------------------------------------


 

genders as the context requires; (b) the terms “hereof,” “herein,” “herewith”
and words of similar import, and the term “Agreement” shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement; (c) article and section references are
to the articles and sections of this Agreement unless otherwise specified;
(d) the word “including” and words of similar import when used in this Agreement
means “including, without limitation”; (e) the word “or” shall not be exclusive;
and (f) unless expressly stated to the contrary in this Agreement, all
references to “the date hereof,” “the date of this Agreement,” “hereby” and
“hereupon” and words of similar import shall all be references to the date first
stated in the preamble to this Agreement, regardless of any amendment or
restatement hereof.  Nothing contained herein shall be interpreted or construed
against the drafter(s) of this Agreement, and both Parties had full and fair
opportunity to contribute to the drafting of this Agreement.

 

Section 5.12                             Relationship of the Parties.  It is
expressly agreed that, from and after the Distribution Date and for purposes of
this Agreement, (a) no CRC Person shall be deemed to be an Affiliate of any OPC
Person and (b) no OPC Person shall be deemed to be an Affiliate of any CRC
Person.

 

Section 5.13                             Limitations of Liability. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO CRC PERSON, ON
THE ONE HAND, NOR OPC PERSON, ON THE OTHER HAND, SHALL BE LIABLE UNDER THIS
AGREEMENT TO THE OTHER FOR ANY SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY, REMOTE,
SPECULATIVE, CONSEQUENTIAL OR SIMILAR DAMAGES IN EXCESS OF COMPENSATORY DAMAGES
OF THE OTHER ARISING IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY.

 

Section 5.14                             Attorney Client Privilege.  CRC agrees
that, in the event of any Dispute or other litigation, Dispute, controversy or
claim arising out of this Agreement between one or more OPC Persons, on the one
hand, and one or more CRC Persons, on the other hand, CRC will not, and will
cause each other CRC Person not to, seek any waiver of attorney-client privilege
with respect to any communications relating to advice given prior to the
Distribution Date by counsel to OPC or any Person that was an Affiliate of OPC
prior to the Distribution Date, regardless of any argument that such advice may
have affected the interests of both Parties.  Moreover, CRC will, and will cause
each other CRC Person to, honor any such attorney-client privilege between OPC
and its Affiliates and its or their counsel, and will not assert that OPC or any
other OPC Person has waived, relinquished or otherwise lost such privilege.  For
the avoidance of doubt, in the event of any litigation, Dispute, controversy or
claim between OPC or any OPC Person, on the one hand, and any other Person
(other than a CRC Person), on the other hand, OPC and its Affiliates shall
retain the right to assert attorney-client privilege with respect to any
communications relating to advice given prior to the Distribution Date by
counsel to OPC or to any Person that was an Affiliate of OPC prior to the
Distribution Date.

 

Section 5.15                             WITHOUT LIMITING ARTICLE III, THE
PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO TRIAL BY JURY.

 

(signature page follows)

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

 

 

 

 

By:

/s/ Marcia E. Backus

 

Name:

Marcia E. Backus

 

Title:

Vice President and General Counsel

 

[Signature Page to Area of Mutual Interest Agreement]

 

--------------------------------------------------------------------------------


 

 

CALIFORNIA RESOURCES CORPORATION

 

 

 

 

 

 

By:

/s/ Todd A. Stevens

 

Name:

Todd A. Stevens

 

Title:

President and Chief Executive Officer

 

[Signature Page to Area of Mutual Interest Agreement]

 

--------------------------------------------------------------------------------